Title: [Diary entry: 13 August 1788]
From: Washington, George
To: 

Wednesday 13th. Thermometer at 64 in the Morning—70 at Noon and 70 at Night. Wind still Northerly and Morning clear. In the afternoon it shifted to the Southward and became warmer. Visited the Ferry, French’s, Dogue run & Muddy hole Plantations. At the first—Three Plows and all the hands were at Work in the Corn ground except Cupid—who was stacking at Frenchs. Examined the Stock at this place; and sent an old Steer and Cow to the fatting Pasture at Frenchs. Of the Sheep there was but one old weather which was brought to the Ho[use]; and there being but one of what might be called old ewes that was in danger of not standing the Winter, it was left to take its chance with the rest—wch. are as follow— 

1
old ewe


14
Young & middle aged—Do.


22
Young Weathers—&


23
Lambs—Ewes & Weathers

 In all 60 Sheep. Cattle, besides the two which were sent to Frenchs are as follow 

2
Bulls


6
Work Oxen


26
grown Cattle


9
Yearlings


8
Calves


4
Ditto from Mn. House


 2
Cows at Ditto.

 In all 57. The Horses were agreeable to the former acct. & reports—viz.—8 Workers—besides the one lately sent there from Muddy hole for that purpose & the two Mules—A bay Mare (young) with a small sorrel horse Colt. At Frenchs—The Waggon and two Carts and all hands, except three people with the Plows, in the Corn field, were getting in and Stacking the Oats. Examined the stock here and put two old Cows, and five old weathers into the fatting field for killing or Market. Remainder of the Sheep were 32 Ewes and 16 Lambs. The horses were found agreeable to the list taken the first of Jany. 1787 and the reports since—as also the Cattle. At Dogue Run—all the Ploughs and Hoes were in the Corn. At Muddy hole—The Plows were crossing the Pease. All the

other hands were chopping down Wds. in the Corn at the Mansn. House.